RICHARDS, Justice,
concurring and dissenting.
I concur with the majority in the decision to affirm the trial court’s judgment, but I respectfully dissent to the denial of approval of attorney’s fees for appellant’s counsel on appeal.
The majority states that the Texas Labor Code provides that the issue of appellate attorney’s fees be submitted either to the TWCC or to the “court,” and that “[a]ny prospective award for appealing a TWCC or trial court decision could be conditionally determined by the trial court.”
Not only does the statute in question not support the interpretation suggested by the majority, but even a cursory reading of its provisions yields the exact opposite conclusion. See Tex.Lab.Code Ann. § 408.222 (Vernon 1996). By its express language, the statute provides that an attorney seeking approval of attorney’s fees must provide written evidence of the “time spent and expenses incurred.” Id. § 408.222(b)(1) (emphasis added). This language is retrospective in nature — not prospective. That is, the attorney must actually spend time and incur expenses before requesting approval of his or her attorney’s fees. The majority opinion ignores this mandatory language as though the statute provided that the appellate attorney could submit written evidence to the trial court of an estimate of time to be spent and expenses anticipated in the appeal. Regardless of the logical appeal of the procedure suggested by the majority, it is not the law, given the express language of the legislature to the contrary.
Moreover, section 408.222 empowers the TWCC or “court” to determine what is reasonable and necessary. Section 408.221, the companion provision relating to approval of attorney’s fees for the claimant’s attorney, also requires approval of necessary and reasonable attorney’s fees by the TWCC or “court.” Id. § 408.221. There is nothing within the language of either section 408.221 or section 408.222 that limits the meaning of court to “trial court.” Originally, only the Workers’ Compensation Board had authority to approve reasonable attorney’s fees for representing a claimant. Act of March 28,1917, 35th Leg., R.S., ch. 103, part 1, §§ 7c-7d, 1917 Tex.Gen.Laws 269, 273, amended by Act of May 5, 1937, 45th Leg., R.S., ch. 261, § 1, 1937 Tex.Gen.Laws 535, 535-36, amended by Act of June 6, 1957, 55th Leg., R.S., ch. 397, § 1, 1957 Tex.Gen. Laws 1186, 1187-88, amended by Act of June 1, 1959, 56th Leg., R.S., ch. 355, § 2, 1959 Tex.Gen.Laws 778, 780, amended by Act of March 18, 1969, 61st Leg., R.S., ch. 18, §§ 6, 7, 1969 Tex.Gen.Laws 48, 51, amended by Act of December 13, 1989, 71st Leg., 2nd C.S., ch. 1, § 4.09, 1989 Tex.Gen.Laws 1, 34-35 (current version at Tex.Lab.Code Ann. § 408.221). However, prior to codification of section 408.221 in the labor code, the legislature’s amendments required “such fee for services so rendered to be fixed and allowed by the trial court in which such matter may be heard and determined.” Act of March 18, 1969, 61st Leg., R.S., ch. 18, §§ 6, 7, 1969 Tex.Gen.Laws 48, 51-52. In 1989, when the Legislature amended the approval requirement as it applied to claimants’ attorneys, and added the provision relating to attorneys who represent carriers, it removed the reference to “trial court.” See *436Act of December 13, 1989, 71st Leg., 2nd C.S., ch. 1, § 4.09, 1989 Tex.Gen.Laws 1, 34-35. I would hold that by so doing, the Legislature intended to broaden the jurisdiction over approval of attorney’s fees to include the appellate courts. The fact that section 408.222 only authorizes approval of fees for “time spent and expenses incurred” lends further support to this proposition. Tex.Lab.Code Ann. § 408.222(b)(1).
The majority’s decision denying approval of fees to appellate counsel has the effect of punishing counsel for his decision to follow the letter of the law and submit his accounting of “time spent and expenses incurred” only after his time was spent and after his expenses were incurred. To hold that this accounting was due before any time was spent and before any expenses were incurred is improper and in direct contravention of the procedure required by the Legislature.
For these reasons, I would respectfully hold that we have jurisdiction to consider attorney Campbell’s motion, and that we have the option to either approve or not approve the fees requested, or to abate the appeal and remand the question of approval of attorney’s fees to the trial court for determination.